UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6682



MATTHEW OTIS CHARLES,

                                              Plaintiff - Appellant,

          versus


TROY WILLIAMSON, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-03-104-5)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Otis Charles, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Otis Charles, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition styled as an application under

28 U.S.C. § 2241 (2000).         We have reviewed the record and find no

reversible error.      Accordingly, we dismiss on the reasoning of the

district court. See Charles v. Williamson, No. CA-03-104-5 (S.D.W.

Va. Apr. 11, 2003).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2